Exhibit 99.1 Mad Catz® Receives Notice of Noncompliance with NYSE MKT Continued Listing Standards SAN DIEGO – February 23, 2017 – Mad Catz Interactive, Inc. (the “Company”) (NYSE MKT: MCZ), today announced that on February 20, 2017, it received notice from the NYSE MKT indicating that, based on the Company’s stockholders’ deficit of $2.7 million as reported in its Quarterly Report on Form 10-Q for the quarter ended December 31, 2016, the Company is not in compliance with Sections 1003(a)(i) or 1003(a)(ii) of the NYSE MKT Company Guide (the “Company Guide”). Section 1003(a)(i) of the Company Guide requires a company that has had losses from continuing operations in two of its three most recent fiscal years to have at least $2.0 million of stockholders’ equity. Section 1003(a)(ii) of the Company Guide requires a company that has had losses from continuing operations in three of its four most recent fiscal years to have at least $4.0 million of stockholders’ equity. The Company is required to and expects to submit a plan to the NYSE MKT by March 22, 2017 advising of actions it has taken or intends to take to regain compliance with the continued listing standards by August 20, 2018. If the Company fails to submit a plan by the deadline, or if the Company’s plan is not accepted by the NYSE MTK or it fails to regain compliance by the deadline, the NYSE MKT may commence delisting procedures.
